Adlow, C. J.

In this case of tort [tried before Roberts, /.] for assault and battery there was a finding for the plaintiff in the amount of twenty-five dollars. Claiming that the damages were inadequate, the plaintiff brings this report.
While it is true that the plaintiff offered evidence to the effect that serious injuries had resulted from the assault and battery the defendant disputed this claim. Whether the plaintiff’s injury was serious or negligible provided the question of fact for the court to determine in its fact finding capacity. It was under no compulsion to accept the version of either party with respect to the event or its consequences. Even if the plaintiff’s version was uncontradicted there was no obligation on the court to believe it. Topjian v. Boston Casing Co., Inc., 288 Mass. 167.
Israel Bernstein, for the plaintiff.
Richard I. Gottlieb, for the defendant.
It is quite apparent that the court was not very seriously impressed with the plaintiff’s account of the entire episode.

Report dismissed.